Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon further consideration, the previous rejection is withdrawn. However, upon further review there are the following references and rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Urich (US 20120304884).
Regarding claim 1, Eilers discloses a drive system comprising: 
a drive element (Eilers 34, 36); 
a counter-toothing (Eilers 10), 
the drive element comprising an endless chain (Eilers 30) mutually engaged with the counter- toothing such that a driving force is transmittable from the drive element to the counter- toothing, and at least one drive pinion mutually engaged with the endless chain and configured to drive the chain; 
a plurality of guide components (Eilers 40) coupled to the chain; and 
a guide element (Eilers 38) configured to guide the guide components of the chain at least in a region of mutual engagement with the counter-toothing, the guide element being arranged such that the guide components are guided by the guide element during movement of the chain.  
Eilers does not explicitly disclose wherein the counter-toothing is stationary at least along a section of a transport path. Urich does disclose
a drive element (Urich 300); 
a counter-toothing (Urich 361’), wherein the counter-toothing is stationary at least along a section of a transport path; 
Eilers and Urich are considered analogous art to the claimed art because they are in the same area of positive drives. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Urich by modifying the counter-toothing to be stationary. Modifying Eilers with Urich would allow for different use and a vehicle along a track like in Urich.
Regarding claim 3, modified Eilers discloses the drive system according to claim 1, wherein the counter-toothing is fixed to a guide rail of the section of the transport path (Eilers Fig. 5, 60 & 61).  
Regarding claim 5, modified Eilers discloses the drive system according to claim 1, wherein the guide element has a guide groove configured to engage the guide components (Eilers 56 & 58).  
Regarding claim 6, modified Eilers discloses the drive system according to claim 1, wherein the guide element has a guide surface configured to engage the guide components (Eilers 56, 58, and 60).  
Regarding claim 7, modified Eilers discloses the drive system according to claim 1, wherein the guide components comprise bolts (Eilers 40).  
Regarding claim 8, modified Eilers discloses the drive system according to claim 1, wherein the guide components comprise rolling bearings (Eilers 60).  
Regarding claim 12, modified Eilers discloses the drive system according to claim 1, wherein the guide components are disposed laterally of the chain (Eilers Fig. 4).  
Regarding claim 13, modified Eilers discloses the drive system according to claim 1, wherein the guide components extend laterally from the chain (Eilers Fig. 4).  
Regarding claim 14, modified Eilers discloses the drive system according to claim 1, wherein the guide components are arranged laterally with respect to pins of the chain (Eilers Fig. 4).  
Regarding claim 15, modified Eilers discloses the drive system according to claim 1, wherein the guide components are arranged laterally with respect to rollers of the chain (Eilers Fig. 4).  
Regarding claim 17, modified Eilers discloses the drive system according to claim 1, wherein the counter- toothing comprises a rack (Eilers col. 3, lines 25-27).  
Regarding claim 18, modified Eilers discloses the drive system according to claim 1, wherein the drive system has a motor which drives at least one of the drive pinions (Eilers col. 2, lines 12-18).  
Regarding claim 19, modified Eilers discloses the drive system according to claim 1, wherein the driving force is transmitted from the drive element to the counter-toothing, such that the drive element is driven along the transport path relative to the stationary counter-toothing (Urich [0066] and [0071]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Urich, and further in view of Pusch (US 4472164).
Regarding claim 9, modified Eilers discloses the drive system according to claim 1. Eilers does not explicitly disclose, but Pusch does disclose wherein the guide components comprise sliding bushings (Pusch 24).  
Eilers and Pusch are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Pusch by adding sliding bushings to the guide components. Modifying Eilers with Pusch to add sliding bushings to the guide components allows for the use of different combinations of guide components requiring different bearing types. 
Claim(s) 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Urich, and further in view of Woodall.
Regarding claim 10, modified Eilers discloses the drive system according to claim 1. Eilers does not explicitly disclose, but Woodall does disclose wherein the guide components comprise at least one guide chain (Woodall Fig. 3, 52A).  
Eilers and Woodall are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of modified Eilers with the teaching of Woodall by adding a guide chain to the guide components. Modifying Eilers with Woodall allows connecting multiple different guide components and can be made of many different types of flexible materials. 
Regarding claim 16, modified Eilers discloses the drive system according to claim 1, wherein the guide components are arranged on both sides of the chain (Woodall Fig. 6, 74, 76).  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 2416679).
Regarding claim 11, modified Eilers discloses the drive system according to claim 1, wherein the guide components are configured to roll on the guide element (Curtis 18).  
Eilers and Curtis are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Curtis by configuring the guide components to roll on the guide element. Modifying Eilers with Curtis allows for the use of different guide components requiring a sliding motion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618